STATE OF TEXAS                               §
                                               §                              FILED IN
                                                                       6th COURT OF APPEALS
  vs.                                          §                         TEXARKANA, TEXAS
                                               §                       1/29/2015 1:42:37 PM
  GARY MORROW                                  §                           DEBBIE AUTREY
                                                                               Clerk

                      DEFENDANT'S PRO SE NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Gary Christopher Morrow, the Defendant in the above-styled and

numbered cause and gives his Pro Se Notice of Appeal to the Sixth Court of Appeals of Texas

from the judgment rendered against him.

                                                   Respectfully submitted,


                                                   Gary Christopher Morrow
                                                   Temporary Address
                                                   2389 Silo Road
                                                   Bonham, Texas 75418




                                           B~~~t~U====---~~~
                                               GARY CHRIBTOPHER MORROW

                               CERTIFICATE OF SERVICE

        This is to certify that on January 28, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Fannin County, 101 E. Sam

Rayburn Drive, Suite 301 , Bonham, Fannin County, Tex    by hand delivery.